DETAILED ACTION    

1.	The Office Action is in response to Application 17284326 filed on 04/09/2021. Claims 31-50 are pending.           

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17284326 filed on 04/09/2021.
Priority #			 Filling Data			 Country
1816469.9		            October 9, 2018		  GB
1820473.5                               December 14, 2018                  GB
1900511.5                                January 14, 2019                     GB
1902008.0                                February 13, 2019                   GB

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 31 -40, 43-40 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by JUNG et al. (US 20100226427).  
           Regarding claim 31, JUNG teaches a method of encoding a signal (fig. 1) , the method comprising: 
	processing an input signal by at least converting the input signal from a high-dynamic range (HDR) signal (as shown in fig. 1, input signal is a high dynamic range signal; it defines in paragraph 0053, … An increase in bit depth increases a dynamic range of videos, enabling representation of high-definition videos) to a standard dynamic range (SDR) signal (as shown in fig. 1, the base layer bitstream is a standard dynamic range signal), to produce a first processed 
	encoding, by a first encoding module (fig. 1, base layer encoder), the first processed signal to generate a first encoded signal (base layer bitstream);  
	decoding the first encoded signal to generate a first decoded signal (fig. 1, base layer reconstruction 17);  
	processing the first decoded signal (based layer reconstruction signal) together with the first processed signal (input signal after first format down-converter 11) by a second encoding module (fig. 1, residual encoder 23) to generate a second encoded signal (fig., 1, second base layer bitstream);  
	decoding the second encoded signal (fig. 1, second layer reconstruction 25) and combining the result with the first decoded signal to generate a second decoded signal (as shown in fig. 1, signal after second layer construction 25 is a second decoded signal, it is produced by combining with the signal after base layer reconstruction 17);  
	processing the second decoded signal at least by converting the second decoded signal from a SDR signal to a HDR signal (as shown in fig. 1, the second format up-converter 33 coverts the second decoded signal from a SDR signal to a HDR signal after up converter) , to produce a second processed signal (fig. 1, up-converted second layer video);  
	and processing, by a third encoding module (fig. 1, residual encoder 29), the second processed signal and the input signal to generate a third encoded signal (as shown in fig. 1, the third layer bitstream). 


decoding, by a first decoding module(fig. 3, base layer decoder 54), a first encoded signal (fig. 3, base layer bitstream) to generate a first decoded signal (as shown in fig. 3, reconstructed base layer video);  
decoding, by a second decoding module (fig. 3, residual decoder 56), a second encoded signal (fig. 3, second layer bitstream) to generate a second decoded signal (fig. 3, reconstructed second layer video);  
processing the first decoded signal (as shown in fig. 3, after base layer decoder 54, the first decoded signal is processed by first format up-converter 60) and the second decoded signal by the second decoding module to generate a first combined decoded signal (as shown in fig. 3, the up-convert base layer video is combined with decoded second layer bitstream);
decoding, by a third decoding module (fig. 3, residual decoder 58), a third encoded signal to generate a third decoded signal (fig. 3, the signal after residual decoder 58);  
processing the first combined decoded signal at least by converting the first combined decoded signal (as shown in fig. 3, the first combined decoded signal is converted by the second format up-converter 64) from a standard dynamic range (SDR) signal to a high dynamic range (HDR) signal (fig. 3, second format up-converter 64 covert from standard dynamic range (SDR) signal to a high dynamic range (HDR) signal after up-converting), to produce a processed decoded signal (fig. 3, the signal after format up-converter 64);  
processing the processed decoded signal (fig. 3, the signal after format up-converter 64) and the third decoded signal by the third decoding module (fig. 3, the signal after residual decoder 58) to generate a second combined decoded signal (as shown in fig. 3, the signal after 

Regarding claim 50, JUNG teaches a non-transitory computer-readable storage medium comprising instructions which when executed by a processor cause the processor to (paragraph 0060, … enable a laptop simulator such as a set-top box to transmit multilayer video services using various network interfaces (e.g. WiFi, HDMI, etc) For example, WiFi network using an wireless access point may provides a base layer (e.g. QVGA) video service or second layer (e.g. VGA) video service transmitted from the laptop simulator and HDMI connected to laptop simulator may provide a third layer video service; in which, the laptop has non-transitory computer-readable storage medium comprising instructions which when executed by a processor cause the processor to work ), to:
decoding, by a first decoding module(fig. 3, base layer decoder 54), a first encoded signal (fig. 3, base layer bitstream) to generate a first decoded signal (as shown in fig. 3, reconstructed base layer video);  
decoding, by a second decoding module (fig. 3, residual decoder 56), a second encoded signal (fig. 3, second layer bitstream) to generate a second decoded signal (fig. 3, reconstructed second layer video);  
processing the first decoded signal (as shown in fig. 3, after base layer decoder 54, the first decoded signal is processed by first format up-converter 60) and the second decoded signal by the second decoding module to generate a first combined decoded signal (as shown in fig. 3, the up-convert base layer video is combined with decoded second layer bitstream);

processing the first combined decoded signal at least by converting the first combined decoded signal (as shown in fig. 3, the first combined decoded signal is converted by the second format up-converter 64) from a standard dynamic range (SDR) signal to a high dynamic range (HDR) signal (fig. 3, second format up-converter 64 covert from standard dynamic range (SDR) signal to a high dynamic range (HDR) signal after up-converting), to produce a processed decoded signal (fig. 3, the signal after format up-converter 64);  
processing the processed decoded signal (fig. 3, the signal after format up-converter 64) and the third decoded signal by the third decoding module (fig. 3, the signal after residual decoder 58) to generate a second combined decoded signal (as shown in fig. 3, the signal after format up-converter 64 is combined with the signal after residual decoder 58) which is a reconstruction of an original HDR signal (fig. 3, reconstructed third layer video is original HDR signal since it has been up-converted).

Regarding claim 32,  JUNG teaches the limitations of claim 31 as discussed above. In addition, JUNG further discloses that the second encoded signal comprises a second residual signal or a second adjustment signal for correcting a reconstruction of the first processed signal using the first encoded signal (as shown in fig. 1, residual encoder 23 has a second residual signal).

Regarding claim 33,  JUNG teaches the limitations of claim 32 as discussed above. In addition, JUNG further discloses that generating the second residual signal or the second 

Regarding claim 34,  JUNG teaches the limitations of claim 31 as discussed above. In addition, JUNG further discloses that the third encoded signal comprises a third residual signal or a third adjustment signal for correcting a reconstruction of the input signal using the second encoded signal (as shown in fig. 1, residual encoder 29 has a third residual signal).

Regarding claim 35,  JUNG teaches the limitations of claim 34 as discussed above. In addition, JUNG further discloses that generating the third residual signal or the third adjustment signal comprises taking a difference between the input signal and the second processed signal (as shown in fig. 1; in which, the difference is achieved in component 27).

Regarding claim 36,  JUNG teaches the limitations of claim 31 as discussed above. In addition, JUNG further discloses that the HDR signal is at a first bit depth, and the SDR signal is at a second bit depth lower than the first bit depth (fig. 5, bit depth conversion 100; as shown in fig. 1, the first and second up-converted makes the SDR signal is at a second bit depth lower than the first bit depth), wherein the method comprises calibrating the step of converting the input signal from an HDR signal to an SDR signal either to provide a viewable backward compatible 8-bit SDR video or to maximise compression efficiency (paragraph 0053, … while a video of a base layer, or a lower layer, needs 8 bits in representing one pixel, a video of an enhancement layer, or a higher layer, uses 10 bits or 12 bits in representing one pixel.  An increase in bit depth increases a dynamic range of videos).

Regarding claim 37,  JUNG teaches the limitations of claim 31 as discussed above. In addition, JUNG further discloses that down-sampling the input signal before converting the input signal from a HDR signal to a SDR signal (as shown in fig. 1, first format down-converted 11 and  second  format down-converted 13 down-sampling the input signal) 
and up-sampling the decoded signal after converting the input signal from a SDR signal to a HDR signal (as shown in fig. 1, the first format up-converter 19 the second format up-converter and  25 up-sampling the decoded signal), wherein the down-sampling reduces a resolution of the input signal (paragraph 0053, … while a video of a base layer, or a lower layer, needs 8 bits in representing one pixel, a video of an enhancement layer, or a higher layer, uses 10 bits or 12 bits in representing one pixel.  An increase in bit depth increases a dynamic range of videos, enabling representation of high-definition videos).

Regarding claim 38,  JUNG teaches the limitations of claim 31 as discussed above. In addition, JUNG further discloses that outputting metadata for reconstructing a high dynamic range signal (fig. 6 shows the metadata, which is information needed to perform the conversion; paragraph 0022, … showing an example of a bitstream syntax by which a decoder should receive from an encoder the information needed to perform the video conversion process).

Regarding claim 39,  JUNG teaches the limitations of claim 31 as discussed above. In addition, JUNG further discloses that using a tone mapping converter, and the metadata comprises a tone map or a representation thereof (paragraph 0007, … perform bit depth 

Regarding claim 43,  JUNG teaches the limitations of claim 40 as discussed above. In addition, JUNG further discloses that receiving and using metadata for converting the first combined decoded signal from a SDR signal to an HDR signal, to produce a processed decoded signal (fig. 6 shows the metadata, which is information needed to perform the conversion; paragraph 0022, … showing an example of a bitstream syntax by which a decoder should receive from an encoder the information needed to perform the video conversion process).

Regarding claim 44,  JUNG teaches the limitations of claim 40 as discussed above. In addition, JUNG further discloses that the second encoded signal comprises a second residual signal (fig. 3, residual after residual decoder 56) or a second adjustment signal and the method comprises adding the second residual signal or the second adjustment signal to the first decoded signal to generate the first combined decoded signal (fig. 3, the second residual signal or the second adjustment signal is added to the first decoded signal to generate the first combined decoded signal in 62).

Regarding claim 45,  JUNG teaches the limitations of claim 40 as discussed above. In addition, JUNG further discloses that the third encoded signal comprises a third residual signal (fig. 3, residual after residual decoder 58) or a third adjustment signal and the method comprises adding the third residual signal or the third adjustment signal to the processed decoded signal to generate the second combined decoded signal  (fig. 3, the third residual signal or the third 

Regarding claim 46,  JUNG teaches the limitations of claim 40 as discussed above. In addition, JUNG further discloses that upsampling the first combined decoded signal prior to converting the first combined decoded signal from a SDR signal to an HDR signal (fig. 3, second format up-converted 64 upsampling the first combined decoded signal prior to converting the first combined decoded signal from a SDR signal to an HDR signal).

Regarding claim 47,  JUNG teaches the limitations of claim 40 as discussed above. In addition, JUNG further discloses that the first encoded signal comprises all frames of the combined decoded signal, (fig. 3, the base layer bitsream comprises all frames of the combined decoded signal)  wherein each frame in the first encoded signal is decoded by the first decoding module (fig. 3, base layer decoder 54) and provides a base version of the decoded signal (fig. 3, reconstructed base layer video) , and wherein the second and third encoded signals comprise enhancement information for each frame of the base version (fig. 3, reconstructed second layer video and reconstructed third layer video).

Regarding claim 48,  JUNG teaches the limitations of claim 40 as discussed above. In addition, JUNG further discloses that the step of converting the input signal from an HDR signal to a SDR signal is non-linear (as shown in fig. 1,  the step is down-converter and it is no-linear).


from an HDR signal to a SDR signal is non-predictive (as shown in fig. 1,  the step is down-converter and it is non-predictive).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
  8.	Claims 41-42, are rejected are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20100226427)    and in view Farrell et al. (US 20150052193).   

	Regarding claim 41, JUNG teaches the limitations of claim 40 as discussed above.
	It is noticed that JUNG does not disclose explicitly sensing if a connected display is 
unable to display the high dynamic range signal, and if so, outputting the first decoded signal or the first combined decoded signal.
	Farrell disclose of  sensing if a connected display is unable to display the high dynamic range signal, and if so, outputting the first decoded signal or the first combined decoded signal (as shown paragraph 0064, … if the display device can display up to a resolution of 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology sensing if a connected display is unable to display the high dynamic range signal, and if so, outputting the first decoded signal or the first combined decoded signal as taught by Farrell as a modification to the method of JUNG for the benefit of enables the system to more efficiently transfer the media to the rendering device (paragraph 0064).

	Regarding claim 42, JUNG teaches the limitations of claim 40 as discussed above.
	It is noticed that JUNG does not disclose explicitly selecting to convert the second 
combined decoded signal back to an SDR signal when a display is capable of 
displaying only an SDR signal.
	Farrell disclose of  selecting to convert the second combined decoded signal back to an SDR signal when a display is capable of displaying only an SDR signal (as shown paragraph 0064, … if the display device can display up to a resolution of 1280.times.720 pixels (720p) and the native media content is coded for 1920.times.1080 pixels (1080p or 1080i), the processing device may downsample the media content before flinging the media to the rendering device 320.  As another example, a 16 megapixel picture may be downsampled to be displayed on a lower resolution display device).

combined decoded signal back to an SDR signal when a display is capable of 
displaying only an SDR signal as taught by Farrell as a modification to the method of JUNG for the benefit of enables the system to more efficiently transfer the media to the rendering device (paragraph 0064).
			
9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423